Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered November 9, 1995, which, inter alia, denied defendant husband’s motion, in the first action, to compel plaintiff wife to execute a satisfaction-piece for the judgment entered August 27, 1993, denied defendant’s motion, in the second action, to compel plaintiff to execute a satisfaction-piece for the judgment entered July 12, 1994, and referred to a Special Referee to hear and report on the amount received by plaintiff from Northern Leasing and whether that *305sum was credited to defendant, unanimously affirmed, with costs.
Most of defendant’s arguments are a restatement of claims previously determined in prior orders either affirmed by this Court or never appealed. The record shows that four of the five sums for which defendant claims he never received credit were in fact credited, and that an issue as to the amount received and credited exists only as to the fifth, which is the subject of a reference. We have considered defendant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Wallach, Rubin, Tom and Andrias, JJ.